        Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                                 MDL 2724
    PRICING ANTITRUST LITIGATION
                                                                   16-MD-2724


    THIS DOCUMENT RELATES TO:                                      HON. CYNTHIA M. RUFE

    ALL ACTIONS
                                                                   ORAL ARGUMENT REQUESTED


      REPLY IN FURTHER SUPPORT OF TEVA PHARMACEUTICALS USA, INC.’s
        MOTION FOR A PROTECTIVE ORDER TEMPORARILY POSTPONING
                    DEPOSITIONS OF SEVEN INDIVIDUALS

         Plaintiffs attempt to frame Teva’s Motion for a Protective Order (“Motion”) as a “proxy

battle,” purportedly designed to achieve a stay of “all” depositions of Teva current and former

employees and to “undo over a year’s worth of work” in developing the bellwether cases. Pls.’

Opp’n 1, 9 (ECF No. 1629). Plaintiffs’ characterizations are wrong. Teva is not seeking a stay of

the MDL, a blanket stay of discovery, a stay of all Teva discovery, or a stay of all Teva depositions.

Nor does Teva contend, as Plaintiffs suggest, that it has a right to a stay.

         Teva recognizes that it is within the discretion of the Court to grant the narrowly tailored

stay it requests. Teva requests a stay of the depositions of certain current and former employees

to avoid the constitutional Catch-22 that inevitably flows from proceeding simultaneously with

overlapping civil and criminal matters.1 In the context of a massive MDL involving more than



1
 While Teva currently seeks a stay of the depositions of seven individuals until January 31, 2021, Teva advised the
Court and Plaintiffs that, once a criminal trial date is set, it will seek to extend that stay through the end of the criminal
proceedings.



PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 2 of 12




100 pending complaints,2 35 corporate defendants, 10 individual defendants, and 250 drugs, the

prejudice to Plaintiffs of temporarily staying seven Teva depositions3—out of the hundreds that

will be taken—does not outweigh the inequity Teva faces. That inequity would result from being

subject to adverse inferences that could flow from Fifth Amendment invocations, or being forced

to preview its defenses to the government in advance of the criminal trial, or both.

         And, while staying the depositions of the individuals subject to Teva’s Motion will

necessarily pause those depositions and slow the cases they are associated with, the forward

progress of the MDL will continue uninterrupted. As of September 2019, all Defendants in the

MDL have completed or nearly completed all document discovery and transactional data

productions for the drugs and allegations in the MDL (not just the bellwether cases). Therefore,

hundreds of other depositions can proceed, and class certification work can move forward for

numerous cases.

I.       The Catch-22 Arising From an Indictment.

         Plaintiffs assert that Teva’s Motion is contradictory, but in so doing, overlook the many

cases that recognize the Catch-22 that indicted defendants face in proceeding with parallel civil

litigation.4 The possibility of both Fifth Amendment invocations and previewing Teva’s criminal


2
     See JPML, MDL Statistics Report (Dec. 15, 2020),                       https://www.jpml.uscourts.gov/sites/jpml/
files/Pending_MDL_Dockets_By_District-December-15-2020.pdf
3
                                                                                            Plaintiffs consented
to the DOJ’s Unopposed Motion for Stay, (ECF No. 1610), and Teva
                                               until the conclusion of the criminal proceeding.
4
  See, e.g., McCullers v. Pennsylvania, No. 15-3732, 2016 WL 3551624, at *13 (E.D. Pa. June 30, 2016) (“[W]hile
it is not unconstitutional to force a civil defendant to choose whether to assert his Fifth Amendment privileges, the
strong potential for an unjust result outweighs the efficiencies gained by allowing the case to proceed.”) (internal
quotations omitted); Trus. of Plumbers & Pipefitters Nat. Pension Fund v. Transworld Mech., Inc., 886 F. Supp.
1134, 1138 (S.D.N.Y. 1995) (“[T]he denial of a stay could impair a party’s Fifth Amendment privilege against self-
incrimination, extend criminal discovery beyond the limits set forth in the Federal Rules of Criminal Procedure
16(b), expose the defense’s theory to the prosecution in advance of trial, or otherwise prejudice the criminal case.”).

PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 3 of 12




defense strategies is a real one. Teva’s defense in the MDL will rest upon the testimony of multiple

current and former employees, which may include the seven Teva Personnel covered by Teva’s

Motion and                                                                                  .

        Plaintiffs also contend that Teva is not entitled to a stay because although it has been

indicted, none of its current or former employees have been indicted. But the very cases on which

Plaintiffs rely make clear that a court can properly grant a stay in the case of an indicted

corporation. See In re Scrap Metal Antitrust Litig., 02-0844, 2002 WL 31988168, at *2 (N.D.

Ohio Nov. 7, 2002) (noting the “general proposition” that the case for staying civil proceedings is

stronger for individual defendants but that even pre-indictment stays are “not always[] denied”).

Notably in Scrap Metal, in contrast to Teva’s position in this case, none of the defendant

corporations had been indicted. Id. at *4. And, the government was not a party to the civil matter,

and thus could not use civil discovery “to further its interests in any criminal prosecution.” Id.;

see also Fidelity Funding of Cal. v. Reinhold, 190 F.R.D. 45, 48–52 (E.D.N.Y. 1997) (cited by

Plaintiffs for proposition that parallel proceedings do not entitle corporations to a stay, but denying

the motion where discovery was “essentially complete,” multiple individual defendants already

asserted the Fifth Amendment, and plaintiffs had moved for partial summary judgment).

        Indeed, in arguing that Teva is not entitled to a stay, Plaintiffs heavily rely upon case law

involving unindicted corporations (and in some instances, unindicted individuals).5 The cases




5
  No indictments were returned against corporate defendants in In re Plastics Additives, 2004 WL 2743591, at *6;
Roche Diagnostics Corp. v. Priority Healthcare Corp., 18-01479, 2019 WL 8014315, at *8 (N.D. Ala. Oct. 30, 2019);
Genentech, Inc. v. JHL Biotech, Inc., 18-06582, 2019 WL 1045911, at *25 (N.D. Cal. Mar. 5, 2019); In re Tower
Metal Alloy Co., 188 B.R. 954, 956–57 (Bankr. S.D. Ohio 1995); Gala Enters., Inc. v. Hewlett Packard Co., 96 4864,
1996 WL 732636, at *2 (S.D.N.Y. Dec. 20, 1996); or Int’l Bus. Machs. Corp. v. Brown, 857 F. Supp. 1384, 1389–90
(C.D. Cal. 1994). Dawson v. Dodd, No. 99-2644, 1999 WL 410366, at *2 (E.D. Pa. June 17, 1999), which Plaintiffs
cite for the proposition that they are entitled to the expeditious pursuit of their claims, involved only individual
defendants, and there were no criminal charges pending against them.
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
       Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 4 of 12




relied upon by Plaintiffs also involve further, important distinctions. In Int’l Bus. Machs., 857 F.

Supp. at 1389–90, for example, the court denied the indicted individual defendants’ motion to stay

in part because they “already ha[d] testified at deposition and therefore ha[d] no remaining Fifth

Amendment privilege to assert.” In Gala, 1996 WL 732636, at *2, the court granted the indicted

individual defendant’s motion to stay, and denied the motion of the unindicted corporation,

reasoning that the corporate defendant could produce document discovery by designating an agent

who would not be incriminated by production. In Genetech, 2019 WL 1045911, at *26, though

the corporation had not been indicted, it and individual defendants (who had been charged) were

seeking a stay of the entire civil action. The court denied the unindicted corporation’s motion, and

granted the individual defendants’ motion. Id.

       Ultimately, the Teva Indictment—like the indictment of any corporation—is rooted in the

conduct of individuals. See United States v. Johns-Manville Corp., 231 F. Supp. 690, 693 (E. D.

Pa. 1963) (explaining in antitrust case that corporations may be held liable for the actions of their

employees); see also Teva Indictment ¶¶ 18, 20, 24, 26–27 36, 38, 40, 48, 50–52 (describing

alleged misconduct of                                     and alleging the involvement of other,

unidentified individuals). In granting discovery stays, Courts recognize that corporations “cannot

adequately defend themselves” without the testimony of key individuals, including employees and

executives. See Parker v. Dawson, No. 06-6191, 2007 WL 2462677, at *7 (E.D.N.Y. 2007)

(granting stay as to corporate defendants because they could not adequately defend themselves

without the testimony of the sole shareholder and president, against whom a felony complaint had

been filed.); Volmar Distribs., Inc. v. N.Y. Post Co., 152 F.R.D. 36, 49 (S.D.N.Y. 1993) (staying

discovery as to all defendants until resolution of parallel criminal proceeding where a Fifth

Amendment invocation by either of the individual defendants, who owned or were previously

PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 5 of 12




employed by certain corporate defendants, would “prevent him from adequately defending his

position”).6

         Nor is Teva seeking to “cloak itself” in the Fifth Amendment rights of unrelated third

parties. Pls.’ Opp’n 3–6.7 The Teva Personnel include                                                   and other

employees who held pricing and sales roles that are relevant to the allegations and defenses in

the civil and criminal proceedings.8 Plaintiffs’ claim that the Teva Personnel “will suffer no

personal consequences” and have “no personal ‘Fifth Amendment dilemma,’” Pls.’ Opp’n 5,

ignores the fact that Plaintiffs have continually added defendants (including individuals) to this

litigation over the past four and a half years, and misstates the fundamental tenets of the Fifth

Amendment right against self-incrimination.9 The Fifth Amendment right does not turn on

whether a witness is a named defendant in a civil or criminal proceeding, as Plaintiffs seem to


6
  Teva should be afforded the same constitutional protections as any indicted individual. Teva notes that while the
Supreme Court has held that a corporation may not invoke the Fifth Amendment, see Braswell v. United States, 487
U.S. 99, 105 (1988) (discussing Hale v. Henkel, 201 U.S. 43 (1906)), commenters have observed that “it is clear that
the basis for Hale and its progeny is no longer consistent with how society or the Supreme Court views corporations
or with the principles underlying the right against self-incrimination.” See Rochon et al., Is It Time to Revisit the
Corporate Privilege Against Compelled Self-Incrimination?, NACDL The Champion 50 (Sept./Oct. 2019); see also
id. at 52 (arguing that the “current doctrine of corporate privilege against self-incrimination is based on a dated
understanding of corporations”). Teva respectfully contends that its interests as a criminal defendant are worthy of
judicial protection to the same extent as any individual that has been indicted, and Teva should be afforded the same
rights and guarantees under the U.S. Constitution, including the Fifth and Fourteenth Amendments. As applied in this
context, Teva’s strong interest in a stay should receive the same consideration as any indicted individual.
7
  Plaintiffs also attack Teva’s quoting of United States v. Kordel, 397 U.S. 1 (1970). Pls.’ Opp’n 4 n.3. They claim
that Kordel’s analysis is inapplicable to Teva because only a small corporation would be unable to appoint an
alternative employee to verify interrogatories if the first appointee could not perform due to a risk of self-incrimination.
Yet Teva faces this same inability in the context of fact depositions to cure its Fifth Amendment dilemma. A deponent
cannot simply be swapped out. Teva’s size as a corporation is entirely irrelevant.
8
 Despite Plaintiffs’ novel contention otherwise, (Pls.’ Opp’n. at 6-7), courts recognize that corporate defendants may
be deprived of exculpatory testimony when their employees and former employees chose to invoke their Fifth
Amendment rights. See, e.g., In re Plastics Additives Antitrust Litig., 2004 WL 2743591, at *6 (“[I]f defendants’
[non-party] employees invoke their Fifth Amendment right…the defendants’ chances of success at trial may
diminish.”).
9
  As noted above, Teva also respectfully contends that it should be afford the same protections as any individual
asserting the Fifth Amendment. See supra n. 6.



PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 6 of 12




suggest.10 Therefore, the fact that the Teva Personnel                                            does not

alleviate the constitutional dilemma they or Teva will inevitably face absent a stay, or the risk

that they will join the growing ranks of defendants in the MDL.

II.      The Factors Weigh Strongly in Favor of Granting Teva’s Motion.

         Plaintiffs argue that Teva cannot show that the civil proceedings were instituted to subvert

the limited discovery available under the Federal Criminal Rules, or that the Antitrust Division is

engaged in bad faith efforts to do so. But Teva need not make such a showing. That is because

the powerful strategic advantage the government will gain by having a front-row seat to Teva-

related MDL testimony is just one of many bases upon which this Court can, and should, grant

Teva’s Motion.

         The two most significant factors weighing in favor of a stay have been satisfied: 1) the

criminal and civil allegations, products, witnesses, and time periods substantially overlap; and 2)

Teva has been indicted.11 Teva has also demonstrated that: 1) significant progress can be made

notwithstanding a deposition stay of certain of its witnesses, Defs.’ Mot. to Stay 5–6 (ECF No.

1615); 2) the prejudice to Plaintiffs will not extend beyond the delay of the subject depositions, id.




10
  See Kastigar v. United States, 406 U.S. 441, 444 (1972); see also, e.g., Rad Servs., Inc. v. Aetna Cas. and Sur. Co.,
808 F.2d 271, 272 (3d Cir. 1986) (finding trial court did not err in admitting as evidence the depositions of non-party
witnesses who exercised their Fifth Amendment privileges). Teva disagrees that the non-party factor is neutral. To
the extent non-parties include Teva current and former employees not named in this case, their interest in a stay is
equally as strong as Teva’s.
11
   See, e.g., In re Derivative Litig., No. 06-02964, 2007 WL 1101276, at *1 (E.D. Pa. Apr. 11, 2007) (“The most
important factor at the threshold is the degree to which the civil issues overlap with the criminal issues.”) (citations
and quotations omitted); Med. Inv. Co. v. Int’l Portfolio, Inc., No. Civ. A. 12-3569, 2014 WL 2452193, at *2 (“The
strongest case for a stay...occurs during a criminal prosecution after an indictment is returned.”) (internal quotations
and citations omitted); In re Adelphia Commc’ns Sec. Litig., No. 02-1781, 2003 WL 22358819, at *3 (E.D. Pa. May
13, 2003) (“a court should strongly consider staying the civil proceedings” where defendants have been indicted).



PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 7 of 12




at 14; and 3) as further discussed herein, it is in the public interest to implement a limited stay of

depositions.

         Nor, again contrary to Plaintiffs’ exaggerations, is Teva suggesting that any improper

purpose or bad faith exists. Rather, it is a fact that the Antitrust Division is a party in interest in

this MDL, and it is unrealistic to expect the Antitrust Division to put blinders on to testimony from

Teva witnesses concerning the very same topics at issue in the criminal case. It is also a fact that

this case has already involved leaks of sealed information,12 and even in the absence of those leaks,

a protective order in the form of a seal order directed at the deposition transcripts is not sufficient.

See, e.g., Golden Quality Ice Cream Co. v. Deerfield Specialty Papers, Inc., 87 F.R.D. 53, 58 (E.D.

Pa. 1980) (“the possibility of inadvertent disclosure, notwithstanding the good faith of the many

law firms that would be privy to civil discovery, is not insubstantial”).

III.     Efficiencies Will Be Gained, and the Prejudice to Plaintiffs Will Be Minimal.

         Granting Teva’s Motion is the most efficient path forward. Courts overseeing complex

antitrust litigation while criminal proceedings simultaneously unfold recognize that efficiencies

will be gained by granting a stay. In the context of “tremendously complex” parallel criminal and

civil antitrust proceedings, “whatever the outcome of the criminal case, its termination can be

expected to remove the predicate for the assertion of the Fifth Amendment right against self-

incrimination by potential deponents; and this should allow civil discovery to proceed more

smoothly than would otherwise be possible.” Golden Quality Ice Cream Co., 87 F.R.D. at 57–58.




12
  Cf. In re Zyprexa Injunction, 474 F. Supp. 2d 385, 425 (E.D.N.Y. 2007) (where protective order had already been
violated, “it is highly probable that these individuals will widely disseminate the documents they know to be protected
by a court order” in the absence of an injunction); see also In re Grand Jury, 286 F.3d 153, 161 (3d Cir. 2002) (even
with “a protective order in place, incriminating statements still create the risk that parties to a civil action will leak
sealed information or materials to relevant law enforcement authorities”) (citation omitted).
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
       Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 8 of 12




       Plaintiffs’ claims that a limited stay of seven depositions would “undo over a year’s worth

of work” and would result in duplicative efforts, Pls.’ Opp’n 1, 9, are not accurate, and at the very

least, laden with exaggeration. First, nothing will be undone. Teva has produced over 4 million

documents, and Defendants collectively have produced over 34 million. These documents cover

all allegations and drugs in the MDL as of September 2019. No one is asking that those documents

be returned. Nor is Teva proposing a stay of the significant document discovery Plaintiffs are

requesting going forward. It anticipates substantial completion of Phase 2 discovery in April 2021.

To the extent that Plaintiffs are suggesting that their preparation for the bellwether cases in

particular will be “undone,” if the Court grants Teva’s Motion, Plaintiffs can still take the

depositions of many witnesses involved in the “Teva-centric” State and Pravastatin cases. And,

granting Teva’s Motion will have little or no impact on the Clobetasol and Clomipramine cases.

       Second, Plaintiffs argue that granting Teva’s Motion will result in duplication because they

are entitled to redepose witnesses based on the content of other witness’ depositions. But,

Plaintiffs do not get multiple bites at witness depositions, regardless of whether there is a stay.

Fed. R. Civ. P. 30(d)(1) (“Unless otherwise stipulated or ordered by the court, a deposition is

limited to 1 day of 7 hours.”). And, the purpose of a deposition is to probe a deponent’s personal

knowledge, not to cross-examine the deponent concerning the deposition testimony of other

witnesses. See, e.g., Hall v. Clifton Precision, 150 F.R.D. 525, 528 (E.D. Pa. 1993) (“The

underlying purpose of a deposition is to find out what a witness saw, heard, or did—what the




PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 9 of 12




witness thinks.”). In any event, if the testimony of the Teva Personnel provides a basis to re-notice

a particular deposition, Plaintiffs can seek leave of the Court. Fed. R. Civ. P. 30(a)(2)(A)(ii).13

IV.      The Public Interest Is Best Served By an Unfettered and Fair-Balanced Criminal
         Resolution.

         The public interest is best served by granting Teva’s Motion. First, the MDL can and will

advance if Teva’s motion is granted, because there are two bellwether cases and dozens of other

cases in which Teva is not a defendant, and because Teva is not seeking a stay of the entire

litigation or of all discovery. Rather, Teva seeks only the temporary stay of depositions as to seven

individuals, a form of relief that will not prevent the MDL from progressing. Courts have found

that stays of entire civil proceedings advance the public interest by facilitating unfettered and non-

prejudicial resolutions of parallel criminal proceedings. See, e.g., Med. Inv. Co., 2014 WL

2452193, at *4 (finding public interest favored stay of all civil proceedings “by ‘allowing the

underlying criminal matter to come to a complete, unimpeded conclusion’”) (quoting Peterson v.

Matlock, No. 11-2594, 2011 WL 5416571, at *5 (D.N.J. Nov. 7, 2011)).

         Second, for those cases that involve Teva, the unimpeded resolution of the criminal

antitrust matter will best advance the public’s interest because the criminal proceedings involve

substantially the same allegations and issues. See id. (“Because of the overlapping issues in the

criminal and civil cases, the criminal prosecution will serve to advance the public interests at stake

here.”) (internal quotations and citations omitted); Golden Quality Ice Cream, 87 F.R.D. at 58



13
  Plaintiffs also cite Sterling Nat. Bank v. A-1 Hotels Int’l, Inc., 175 F. Supp. 2d 573, 578 (S.D.N.Y. 2001), for the
proposition that granting Teva’s Motion will set off “a cascade of motion practice that would ‘become a constant
source of delay[.]’” Pls.’ Opp’n 9. But, the Sterling case says nothing of motion practice arising out of a stay, and
the anticipated delay in that case was due to the fact that no indictments had been issued. It is far more likely for a
court to be burdened by a “constant stream of privilege issues” that will arise out of Fifth Amendment invocations in
the absence of a stay than with one. Walsh Sec., Inc. v. Cristo Prop. Mgmt. Ltd., 7 F. Supp. 2d 523, 528–29 (D.N.J.
1998).
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
       Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 10 of 12




(finding the public interest in a quick resolution of civil antitrust litigation is “less acute” and there

is less “pressure to expedite” when the government prosecutes); In re Adelphia Commc’ns Sec.

Litig., 2003 WL 22358819, at *6 (finding public interest may be served by staying the civil cases

pending resolution of the related criminal proceedings); Volmar Distribs., 152 F.R.D. at 40 (“The

public certainly has an interest in the preservation of the integrity of competitive markets.

However, the pending criminal prosecution serves to advance those same interests.”) (citation

omitted).

         Finally, Plaintiffs rely upon In re Plastics Additives, 2004 WL 2743591, at *8, for the

proposition that “[t]hese public remedial interests ‘are not rendered less acute by’ the DOJ’s

criminal proceedings.” Pls.’ Opp’n 11. However, Plaintiffs omitted the court’s full analysis:

         These interests are not rendered less acute by the federal government’s decision to
         spend resources on behalf of the public investigating potential antitrust violations
         by defendants and convening grand jury proceedings, particularly when no
         indictments have been delivered and when the federal government has not
         intervened to request a stay of discovery on the basis of ensuring the secrecy,
         integrity, and timeliness of such proceedings.

Id. at *8 (emphasis added).14 Here, the Antitrust Division has made a “conscious determination”

that “the public interest will be served” by proceeding with the criminal action, and requested a

limited stay to which Plaintiffs have consented. See Golden Quality Ice Cream, 87. F.R.D. at 58.

                                                   CONCLUSION

         For the foregoing reasons and the reasons stated in Defendant’s Motion for

Reconsideration, Teva respectfully requests that the Court grant Teva’s motion for a protective

order temporarily postponing the depositions of seven individuals.




14
 Plaintiffs cite to one other case to support their argument that a stay is not in the public interest, In re Blood Reagents
Antitrust Litig., 756 F. Supp. 2d 623, 636 (E.D. Pa. 2010). But again, that case did not involve any indictments.
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 11 of 12




Dated: December 23, 2020      Respectfully Submitted,


                              /s/Alison Tanchyk
                              J. Gordon Cooney, Jr.
                              John J. Pease III
                              Alison Tanchyk
                              William T. McEnroe
                              MORGAN, LEWIS & BOCKIUS LLP
                              1701 Market Street
                              Philadelphia, PA 19103
                              Tel: (215) 963-5000
                              Fax: (215) 963-5001
                              jgcooney@morganlewis.com
                              john.pease@morganlewis.com
                              alison.tanchyk@morganlewis.com
                              william.mcenroe@morganlewis.com

                              Amanda B. Robinson
                              MORGAN, LEWIS & BOCKIUS LLP
                              1111 Pennsylvania Avenue, NW
                              Washington, D.C. 20004
                              Tel: (202) 739-3000
                              Fax: (202) 739-3001
                              amanda.robinson@morganlewis.com

                              Counsel for Defendants Teva Pharmaceuticals USA, Inc.




PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:16-md-02724-CMR Document 1636 Filed 12/23/20 Page 12 of 12




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served upon

all counsel of record via ECF electronic filing on December 23, 2020.



                                                             /s/Alison Tanchyk
                                                             Alison Tanchyk




PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
